Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Fukaura (JP 2010188465 A).
Regarding Claim 1, Fukaura discloses:
an adaptable end effector for use in engaging and disengaging alternately configured panels, the end effector comprising:
a base plate (11) having an upper surface, a lower surface and a perimeter;
a plurality of integrated blocks (1) connected to the base plate and operable to selectively engage and disengage at least one panel having a contour, each of the plurality of integrated blocks further comprising:
a locating element (3 & 4) connected to the base plate, the locating element including an abutment surface (4b) operable to abuttingly receive an engaged at least one panel (Fig. 1);
a holding element (2) engaged with the locating element operable to selectively and releaseably engage the at least one panel, the holding element selectively movable between a first position (Fig. 1A) and a second position (Fig. 1B) relative to the locating element; and
a holding element actuator (13) in communication with the plurality of integrated block holding elements operable to selectively move the respective holding elements between the first and second position and selectively engage and disengage the at least one panel (Fig. 1 & Fig. 6) [0039].
Regarding Claim 2, Fukaura discloses: 
the at least one panel comprises a first panel having a contour and a second panel having a contour, the second panel contour different from the first panel contour [0001]
a plurality of first integrated blocks wherein the abutment surface is operable to contact the first panel when the holding element engages the first panel and the holding element is in the second position (Fig. 6) [0038 & 0039]; and
a plurality of second integrated blocks wherein the abutment surface is operable to contact the second panel when the holding element engages the second panel and the holding element is in the second position (Fig. 6) [0038 & 0039].
Regarding Claim 3, Fukaura discloses: 
the first and the second panels are glass panels [having the capacity to transport panel-shaped workpieces reads upon the limitation as inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims per MPEP 2115].
Regarding Claim 4, Fukaura discloses: 
each respective holding element of the plurality of integrated blocks comprises a pneumatic suction cup (2).
a vacuum air pressure source in selective communication with the respective holding element actuator [0039], on selective exposure of the vacuum air pressure source to the suction cup, the suction cup moves from the first position to the second position (Fig. 1).
Regarding Claim 5, Fukaura discloses: 
an integrated block position actuator connected to the base plate and to one of the first or the second integrated blocks, the integrated block actuator operable to selectively move the connected integrated block from an active position to an inactive position to provide clearance to the other of the first or the second integrated blocks not connected to the integrated block actuator for engagement of the first panel or the second panel (Fig. 6) [0038 & 0039].
Regarding Claim 6, Fukaura discloses:
the at least one panel comprises a first panel having a contour and a second panel having a contour, the second panel contour different from the first panel contour [0008 & 0009], the plurality of integrated blocks comprising:
at least one of a first integrated block wherein the locating element abutment surface is operable to contact the first panel when the holding element is engaged with the first panel and is in the second position (Fig. 1) [0022 & 0032] or a second integrated block wherein the abutment surface is operable to contact the second panel when the holding element is engaged with the second panel and is in the second position (Fig. 5) [0035]; and
at least one of a combination integrated block wherein the locating element abutment surface includes a first abutment surface and a second abutment surface configured differently than the first abutment surface, wherein the second integrated block first abutment surface is operable to contact the first panel when the holding element engages the first panel and the holding element is in the second position and the second integrated block second abutment surface is operable to contact the second panel when the holding element engages the second panel and the holding element is in the second position (Fig. 1) [0022 & 0023 & 0031 & 0032].
Regarding Claim 7, Fukaura discloses:
the first and the second panels are glass panels [having the capacity to transport panel-shaped workpieces reads upon the limitation as inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims per MPEP 2115].
Regarding Claim 8, Fukaura discloses: 
each holding element of the plurality of integrated blocks comprises a pneumatic suction cup (2), the end effector further comprising:
a vacuum air pressure source (13) in selective communication with the respective holding element actuator [0039], on selective exposure of the vacuum air pressure source to the suction cup, the suction cup moves from the first position to the second position (Fig. 1).
Regarding Claim 9, Fukaura discloses: 
a control system in communication with the holding element actuator operable to manipulate the holding element actuator to place the vacuum air pressure source in communication with selective of the holding element suction cups to be engaged with the first panel or the second panel [0039].
Regarding Claim 12, Fukaura discloses:
the at least one first integrated block or the second integrated block comprises a first integrated block and a second integrated block (Fig. 6) [0038 & 0039].
Regarding Claim 13, Fukaura discloses:
the locating element abutment surface is a NC surface having a contour corresponding to the at least one panel contour (Fig. 5) [0035 & 0036].
Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Fritsch et al. (DE 102008036501 A1).
Regarding Claim 14, Fritsch discloses:
an adaptable glass decking end effector for use with a programmable robot [0028 & 0029] for selectively engaging and disengaging alternately configured glass panels [0003], the end effector comprising:
a base plate (11) having an upper surface, a lower surface and a perimeter (Fig. 1 & Fig. 3));
a plurality of integrated blocks (2) connected to the base plate and operable to selectively and alternately engage and disengage a first glass panel having a contour and a second glass panel having a contour different than the first glass panel contour [0003 & 0024 & 0025 & 0032 & 0033], each of the plurality of integrated blocks further comprising:
a locating element (3) connected to the base plate, the locating element including an abutment surface (4) operable to abuttingly receive an engaged respective first glass panel or second glass panel [0022 & 0023 & 0030 & 0033];
a pneumatic suction cup holding element (6) engaged with the locating element and movable between a first position and a second position relative to the locating element, a portion of the suction cup positioned between the locating element abutment surface and the glass panel when the suction cup is positioned in the second position [0023 & 0024 & 0025 & 0030 & 0033];
the plurality of integrated blocks further comprising:
at least one of a first integrated block wherein the abutment surface is operable to contact the first glass panel when the suction cup is engaged with the first glass panel and the suction cup is in the second position or a second integrated block wherein the abutment surface is operable to contact the second glass panel when the suction cup is engaged with the second glass panel and is in the second position [0023 & 0024 & 0025 & 0030 & 0033]; and
at least one of a combination integrated block wherein the abutment surface includes a first abutment surface and a second abutment surface configured differently than the first abutment surface, wherein the second integrated block first abutment surface is operable to abuttingly receive the first glass panel when the suction cup is engaged with the first glass panel and the suction cup is in the second position and the second integrated block second abutment surface is operable to abuttingly receive the second glass panel when the suction cup is engaged with the second glass panel and the suction cup is in the second position [0023 & 0024 & 0025 & 0030 & 0033];
a suction cup actuator in communication with the suction cups operable to selectively move the respective suction cups between the first and second position [0023];
a vacuum air pressure source in selective communication with the respective suction cup actuator, on selective exposure of the vacuum air pressure source to the suction cup, the suction cup moves from the first position to the second position [0025 & 0033]; and
a sensor connected to the base plate operable to detect at least one predetermined metric of the first and the second glass panels [0022 & 0023 & 0026 & 0031 & 0032 & 0034 & 0035].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukaura (JP 2010188465 A) in view of Fritsch et al. (DE 102008036501 A1).
Regarding Claim 10, Fukaura does not teach:
a sensor connected to the base plate operable to detect at least one predetermined metric of the first and the second glass panels.
Fritsch teaches:
a sensor (5) connected to the base plate operable to detect at least one predetermined metric of the first and the second glass panels [0011 & 0012 & 0015 & 0022 & 0023 & 0031 & 0032 & 0034 & 0035 & 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable end effector for engaging panels for transfer taught by Fukaura with the adjustable end effector for engaging panels having a base plate with a sensor connected to the base plate operable to detect at least one predetermined metric of the first and the second glass panels taught by Fritsch in order to provide a workpiece transfer system capable of assessing the shape, position, and orientation of a workpiece to be transferred to an installation position to increase accuracy of the transfer system and increase throughput and decrease errors in operation.
Regarding Claim 11, Fukaura does not teach:
the at least one predetermined metric comprises at least one of a glass type, a glass perimeter edge, or glass geometry.
Fritsch teaches:
the at least one predetermined metric comprises at least one of a glass type, a glass perimeter edge, or glass geometry.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable end effector for engaging panels for transfer taught by Fukaura with the adjustable end effector for engaging panels having a base plate with a sensor connected to the base plate operable to detect at least one predetermined metric of the first and the second glass panels, the at least one predetermined metric comprises at least one of a glass type, a glass perimeter edge, or glass geometry taught by Fritsch in order to provide a workpiece transfer system capable of assessing the shape, position, and orientation of a workpiece to be transferred to an installation position to increase accuracy of the transfer system and increase throughput and decrease errors in operation.
Claim(s) 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fritsch et al. (DE 102008036501 A1) in view of Gatta et al. (US 10232899 B1).
Regarding Claim 15, Fritsch teaches:
a panel decking system for use in installing panels on a partially assembled product traveling along an assembly line [0003], the system comprising:
at least one first decking station [0001 & 0002 & 0003 & 0004] on a product path of travel, the at least one first decking station further comprising:
a programmable multi-axis robot [0001 & 0004 & 0011 & 0022] in communication with the product path of travel [0003 & 0006 & 0007 & 0011 & 0022 & 0032 & 0033], the robot including an adaptable end effector operable to selectively engage and disengage at least one of a first panel or a second panel, the second panel having a different configuration than the first panel [0003 & 0006 & 0007 & 0011 & 0022 & 0032 & 0033];
a vision system in communication with the panel entry point operable to detect at least one predetermined metric of the first and second panels [0006 & 0011 & 0012 & 0015 & 0022 & 0023 & 0026 & 0031 & 0032 & 0036]; and
a control system in communication with the robot and the vision system operable to coordinate at least one of the at least one detected metric of the first and second panels, operation of the adaptable end effector to selectively engage the at least one first or second panels, or movement of the robot relative to the vehicle path of travel [0006 & 0011 & 0012 & 0022 & 0023 & 0035], wherein the robot is operable to selectively engage a predetermined one of the first or second panels and install the engaged panel in a selected one of a plurality of predetermined positions on the product [0003 & 0006 & 0007 & 0011 & 0022 & 0032 & 0033].
Fritsch does not teach:
at least one first decking station positioned on opposing sides of a product path of travel;
a panel transition area in communication with the robot operable to sequentially receive and position at least one of the first or second panels for engagement by the robot.
Gatta teaches:
at least one first decking station positioned on opposing sides of a product path of travel (Fig. 4) [Column 6 Lines 8-16];
a panel transition area (200) in communication with the robot operable to sequentially receive and position at least one of the first or second panels for engagement by the robot [Column 9 Lines 37-46].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic adjustable end effector for engaging panels for transfer to a vehicle in construction on an assembly line taught by Fritsch with the robotic end effector for engaging panels for transfer to a vehicle in construction on an assembly line having at least one first decking station positioned on opposing sides of a product path of travel and a panel transition area in communication with the robot operable to sequentially receive and position at least one of the first or second panels for engagement by the robot taught by Gatta in order to provide a workpiece transfer system capable of increased efficiency through increased operational capacity as well as increased supply and increased position accuracy.
Regarding Claim 16, Fritsch teaches:
the product comprises a partially assembled passenger vehicle and the at least one of the first and second panels are glass panels [0003].
Regarding Claim 17, Fritsch teaches:
the robot adaptable end effector further comprises:
a base plate (11);
a plurality of integrated blocks (2) connected to the base plate and operable to selectively engage and disengage one of the first or second glass panels [0003 & 0024 & 0025 & 0032 & 0033], each of the plurality of integrated blocks further comprising:
a locating element (3) connected to the base plate, the locating element including an abutment surface (4) operable to abuttingly receive an engaged first or second glass panel [0022 & 0023 & 0030 & 0033];
a suction cup holding element (6) engaged with the locating element and movable between a first position and a second position relative to the locating element, the suction cup operable to engage the first or the second glass panel in the first position [0023 & 0024 & 0025 & 0030 & 0033]; and
a holding element actuator in communication with the plurality of integrated block suction cups operable to selectively move the respective suction cups between the first and second position and selectively engage and disengage the at least one of the first or the second panel [0023].
Regarding Claim 18, Fritsch does not teach:
the panel transition area further comprises:
a conveyor;
a glass panel entry end operable to sequentially receive the first and second glass panels;
a panel exit end distant from the panel entry end, the panel exit end operable to position the first or the second glass panel for engagement by the robot for installation on the product, the conveyor operable to sequentially move the first or second glass panel positioned in the entry end to the exit end.
Gatta teaches:
the panel transition area further comprises:
a conveyor [Column 9 Lines 37-46];
a glass panel entry end operable to sequentially receive the first and second glass panels [Column 9 Lines 37-46];
a panel exit end distant from the panel entry end, the panel exit end operable to position the first or the second glass panel for engagement by the robot for installation on the product, the conveyor operable to sequentially move the first or second glass panel positioned in the entry end to the exit end [Column 8 Lines 53-56 & Column 9 Lines 37-46].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic adjustable end effector for engaging panels for transfer to a vehicle in construction on an assembly line taught by Fritsch with the robotic end effector for engaging panels for transfer to a vehicle in construction on an assembly line having at least one first decking station positioned on opposing sides of a product path of travel and a panel transition area in communication with the robot operable to sequentially receive and position at least one of the first or second panels for engagement by the robot, the panel transition area further comprises: a conveyor, a glass panel entry end operable to sequentially receive the first and second glass panels, a panel exit end distant from the panel entry end, the panel exit end operable to position the first or the second glass panel for engagement by the robot for installation on the product, the conveyor operable to sequentially move the first or second glass panel positioned in the entry end to the exit end taught by Gatta in order to provide a workpiece transfer system capable of increased efficiency through increased operational capacity as well as increased workpiece supply and increased position accuracy.
Regarding Claim 19, Fritsch teaches:
a monitoring means comprising a sensor operable to detect at least one predetermined metric of the first and the second glass panels prior to being picked up by the robot [0032].
Fritsch does not teach:
a monitoring area in communication with the panel transition area, the monitoring area comprising a sensor operable to detect at least one predetermined metric of the first and the second glass panels.
Gatta teaches:
a monitoring area in communication with the panel transition area, the monitoring area comprising a sensor operable to detect at least one predetermined metric of the first and the second glass panels [Column 8 Lines 53-56].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic adjustable end effector for engaging panels for transfer to a vehicle in construction on an assembly line taught by Fritsch with the robotic end effector for engaging panels for transfer to a vehicle in construction on an assembly line having at least one first decking station positioned on opposing sides of a product path of travel and a panel transition area in communication with the robot operable to sequentially receive and position at least one of the first or second panels for engagement by the robot and a monitoring area in communication with the panel transition area, the monitoring area comprising a sensor operable to detect at least one predetermined metric of the first and the second glass panels taught by Gatta in order to provide a workpiece transfer system capable of increased efficiency through increased operational capacity as well as increased supply and increased position accuracy.
Regarding Claim 20, Fritsch teaches:
at least one first decking station [0001 & 0002 & 0003 & 0004].
Fritsch does not teach:
the at least one first decking station on opposing sides of the product path of travel comprises a first decking station and a second decking station positioned on opposing sides of the product path of travel.
Gatta teaches:
the at least one first decking station on opposing sides of the product path of travel comprises a first decking station and a second decking station positioned on opposing sides of the product path of travel (Fig. 4) [Column 6 Lines 8-16].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the robotic adjustable end effector for engaging panels for transfer to a vehicle in construction on an assembly line taught by Fritsch with the robotic end effector for engaging panels for transfer to a vehicle in construction on an assembly line having at least one first decking station positioned on opposing sides of a product path of travel and a panel transition area in communication with the robot operable to sequentially receive and position at least one of the first or second panels for engagement by the robot the at least one first decking station on opposing sides of the product path of travel comprises a first decking station and a second decking station positioned on opposing sides of the product path of travel taught by Gatta in order to provide a workpiece transfer system capable of increased efficiency through increased operational capacity as well as increased supply and increased position accuracy.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 20160250755 A1, US 20170050280 A1, US 20170050323 A1, US 9365356 B2 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach panel transfer grippers for industrial robots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652